                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-cv-00324-FL

 ALFRED JIMINEZ, JR. and MARIA                     )
 NELLY JIMINEZ,                                    )
                                                   )
                        Plaintiffs,                )
                                                   )
         v.                                        )               ORDER
                                                   )
 MARIELLA FORERO-ROMERO and                        )
 FIDELITY BROKERAGE SERVICES,                      )
 LLC,                                              )
                                                   )
                        Defendants.                )

       The undersigned, having reviewed the Joint Consent Motion to Stay Litigation jointly

submitted and consented to by counsel for Plaintiffs and Fidelity Brokerage Services, LLC (the

“Moving Parties”), finds that good cause exists for the relief requested therein and concludes that

the Motion should be GRANTED.

       IT IS THEREFORE, ORDERED, ADJUDGED, and DECREED that this matter is hereby

stayed as to Defendant Fidelity Brokerage Services, LLC (“Defendant Fidelity”), including all

proceedings and deadlines in the case applicable to Defendant Fidelity until completion of the

litigation of Plaintiffs’ claims against Defendant Mariella Forero-Romero, with each of the Moving

Parties reserving its respective rights as it relates to Plaintiffs’ claim against Defendant Fidelity,

and with the Moving Parties to file joint status reports beginning June 15, 2020 and continuing

every ninety (90) days thereafter until the litigation of Plaintiffs’ claims against Defendant Mariella

Forero-Romero has concluded.



                                                       ___________________________________
                                                       LOUISE W. FLANAGAN
                                                       UNITED STATES DISTRICT JUDGE
